Citation Nr: 0700427	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-06 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.                 


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.  

Governing Law and Regulations 

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  The 
appropriate military authority must certify such service as 
qualifying.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department. 
38 C.F.R. § 3.203.

Analysis 

In October 2003, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse based on her alleged 
status as the surviving spouse of a "veteran."   

The appellant submitted a "Certification of Military 
Service," which was purportedly from the National Personnel 
Records Center and shows that the appellant's spouse was a 
member of the Philippine Scouts from August 31, 1940, until 
his death on June 2, 1942.  The document did not have the 
official seal of authenticity as required. 

The RO then requested verification of service from the 
National Personnel Records Center.  In August 2006, the 
National Personnel Records Center report that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.   

In light of the above, the Certification of Military Service 
submitted by the appellant fails to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as this 
is not an official document of the appropriate U.S. service 
department as it was without the official seal.  The document 
therefore is not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits.  

For these reasons, the appellant is not eligible for death 
benefits due to lack of entitlement under the law.        

                                                                          
(The Order follows on the next page.)





ORDER

The appellant does not have basic eligibility for VA death 
benefits, and the appeal is denied.  





____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


